DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly amended claims 1, 3, 4, 6, 7, 9, 11, 30, and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The previously examined claims included a generic embodiment (collecting body data of a patient by at least one of an EKG device, an accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor), and the election of a specific embodiment (claim 40, collecting body data of the patient by an EKG device). The amendment to claim 1 removes an EKG device from the generic embodiment, thus drawing the invention to an embodiment separate and distinct from the originally elected embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 4, 6, 7, 9, 11, 30, and 31 are  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 45-58 remain withdrawn for the reasons discussed in the Final Rejection mailed out on 11 October 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 15, 17, 18, 20, 22, 23, 26-29, and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 12, the originally filed Specification fails to provide support for determining a heart/cardiovascular index based on body data collected from an EKG device and at least one of an accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor. The Specification discusses determining an autonomic index from at least one of an accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 14, 15, 17, 18, 20, 22, 23, 26, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio et al.’461 (US Pub No. 2005/0228461 – previously cited) in view of Virag et al.’954 (US Pub No. 2007/0249954 – previously cited) further in view of Geva et al.’105 (US Pub No. 2004/0230105 – previously cited) further in view of John et al.’600 (US Pub No. 2007/0213600 – previously cited) further in view of Jung et al.’005 (US Pub No. 2008/0243005 – previously cited) further in view of Rimland’140 (USPN 4,755,140 – previously cited).
Regarding claim 12, Osorio et al.’461 discloses a method comprising: collecting brainwave data of a patient (page 5, section [0047]); detecting at least one of a future, an imminent, or an on-going epileptic seizure based on the collected body data (page 4, sections [0026-0027], claims 6 and 7); receiving an indication of the detection of the at least one of the future, the imminent, or the on-going epileptic seizure (page 6, section [0050], claims 6 and 7); and delivering, by a therapy unit, a therapy for a seizure event to the patient, wherein the therapy for the seizure event is an electrical stimulation of a brain of the patient (page 6, section [0050], claim 6).
Osorio et al.’461 discloses all of the elements of the current invention, as discussed above, except for the body data being collected by an electrocardiography (ECG) device, and at least one of an accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor. Virag et al.’954 teaches that predicting seizures by analyzing EEG signals, ECG signals, and pressure signals (blood pressure signals) improves the specificity with which seizures may be anticipated (page 11, section [0113]). Virag et al.’954 further teaches anticipating a future epileptic seizure based on a determined heart index and autonomic index (page 12, section [0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 to include collecting ECG data and pressure data, as taught by Virag et al.'954, since it would improve the specificity of the epileptic seizure prediction. In being modified in view of Virag et al.’954, the method of Osorio et al.’461 determines a heart index in addition to an 
Osorio et al.’461 in view of Virag et al.’954 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the heart index or autonomic index is used to detect an “imminent” or an on-going epileptic seizure. While the Examiner believes that anticipating an upcoming seizure is analogous to detecting an imminent epileptic seizure, a further modification to Osorio et al.’461 in view of Virag et al.’954 will be provided. Geva et al.’105 teaches that ictal tachycardia precedes an imminent seizure, and is also evident at the time of seizure (page 2, section [0023]). Geva et al.’105 explains how a determined heart index (heart rate) and autonomic index (EEG amplitude) can be used to detect an imminent seizure (onset of seizure) and/or on-going seizure. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Osorio et al.’461 in view of Virag et al.’954 to detect at least one of an imminent or an on-going epileptic seizure based on the determined heart index or autonomic index, as taught by Geva et al.’105, since it would merely be applying a known technique to a known method ready for improvement to yield predictable results. The modification to Osorio et al.’461 in view of Virag et al.’954 would allow an imminent or current seizure to be detected with greater specificity. 
Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 discloses all of the elements of the current invention, as discussed above, except for administering to the patient, in response to the indication, a test of responsiveness which tests a purposeful response by the patient in response to the test. John et al.’600 teaches administering to a patient, in response to a triggering event, a test of responsiveness (reaction time test and accuracy test) which tests a purposeful response by the patient in response to the test, in order to determine how badly a patient has been affected as well as the time course of any deficits or deterioration (page 7, sections [0059-0064], page 10, section [0082]). It is noted that while section [0059] lists stroke as a type of condition where the responsiveness testing would be 
Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105  further in view of John et al.’600 discloses all of the elements of the current invention, as discussed above, except for determining, based upon a result of the test, a responsiveness parameter including a time of occurrence of a change in a patient's responsiveness. Jung et al.’005 teaches identifying a change in a patient’s responsiveness (page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 in view of Virag et al.'954 further in view of Geva et al.’105 further in view of John et al.'600 to include identifying the occurrence of a change in a patient's responsiveness based on reaction time, as taught by Jung et al.'005, since it would provide an indication as to whether the patient was becoming more or less responsive based on reaction time. Official notice is being taken that it is well known in the art to mark the time of occurrence of an important event (see for example, section [0185] of Burton et al.'068 -- US Pub No. 2004/0193068 – previously cited). It would have been obvious to one of ordinary skill in the art at the time of the invention to note the time of occurrence of the change in the patient’s responsiveness in order to allow a medical professional to know what time the patient’s responsiveness changed. It is noted that in determining a time of occurrence of a change in the patient’s responsiveness, the change 
Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the previous test result is that of a test administered in a non-medical event status. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of the individual to ascertain a change in the individual’s reaction time (col. 1, lines 47-60, col. 2, lines 3-8). Rimland’140 further teaches determining whether or not there is a deviation from normal or accepted reaction times by comparing the individual’s current reaction time result against a previous reaction time result obtained during a “normal” period (col. 4, line 58 – col. 5, line 2). “… sampling an individual during known periods of awareness” is analagous to sampling an individual during a non-medical event status. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used reaction time results of the patient taken during a non-medical event status (thus determining a “normal” reaction time for the patient in the absence of an imminent or on-going epileptic seizure) as the reaction time result which is used in the comparison of  Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 as this would allow the patient’s current reaction time to be assessed based on a known, normal reaction time. The modification to Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 would merely be combining prior art elements according to known methods to yield predictable results.
Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 discloses all of the elements of the current invention, as discussed above, except for issuing a warning if responsiveness is impaired. 
Regarding claims 14 and 15, Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 teaches detecting a change in an autonomic/neurologic index of the patient by analyzing cardiovascular signals and brain signals (brain signals taught by Osorio et al.’461 with the addition of cardiovascular signals taught by Virag et al.’954, and page 5, sections [0041-0045] of Osorio et al.’461).
Regarding claim 17, Jung et al.’005 teaches selecting a first test of responsiveness having a first difficulty level, and based on the patient’s responsiveness according to the first test, selecting and administering a second test of responsiveness having a second difficulty level (page 4, section [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.’461 in view of Virag et al.’954 further in view of Geva et al.’105 further in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 to include selecting a first test of responsiveness having a first difficulty level and a second test of responsiveness having a second difficulty level, as taught by Jung et al.’005, since it would merely be applying a known technique to a known method ready for improvement to yield predictable results.

Regarding claim 20, the test of responsiveness tests a cognitive function of the patient, wherein the cognitive function includes reaction time (page 2, section [0023] and page 7, sections [0059] and [0062] of John et al.’600). It is also noted that Jung et al.’005 teaches using responsiveness tests that test cognitive function, wherein the cognitive function is one of attention, reaction time, verbal, non-verbal and procedural short-term memory, and verbal, non-verbal and procedural long-term memory (page 5, section [0067], page 7, section [0083]).
Regarding claims 12, 14, 15, 17, 18 and 20, the above cited sections of Osorio et al.’461, as modified by Virag et al.’954, Geva et al.’105, John et al.’600, Jung et al.’005, and Rimland’140, inherently disclose a non-transitory computer readable program storage unit having embodied thereon instructions that, when executed by a computer, perform the method discussed in the claims.
Regarding claims 22, 23, and 26, Figure 2 of Osorio et al.’461, as modified by Virag et al.’954, Geva et al.’105, John et al.’600, Jung et al.’005, and Rimland’140, discloses a medical device system configured to perform the method described above, the system comprising: at least one ECG sensor (taught by Virag et al.'954), a medical event detection module 13,35 adapted to detect at least one of a future, an imminent, or an on-going epileptic seizure, a receiving unit 13 adapted to receive the indication of the at 
Regarding claims 32 and 33, the one or more responsiveness parameters include a type of change in the patient’s responsiveness (page 2, section [0023] and page 7, sections [0059] and [0062] of John et al.’600, and page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082] of Jung et al.’005).
Claims 27-29, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140.
Regarding claim 27, Osorio et al.’461 discloses a method comprising: collecting brainwave data of a patient (page 5, section [0047]); detecting at least one of a future, an imminent, or an on-going epileptic seizure based on the collected body data (page 4, sections [0026-0027], claims 6 and 7), wherein the detection is a triggering event; receiving an indication of the triggering event  where the indication is from a medical event detection device (see Figure 2) which indicates a medical event (seizure) is occurring or is imminent (page 4, sections [0026-0027], claims 6 and 7, and page 6, section [0050]); and delivering, by a therapy unit, a therapy for a seizure event to the patient, wherein the therapy for the seizure event is an electrical stimulation of a brain of the patient (page 6, section [0050], claim 6).

Osorio et al.’461 in view of John et al.’600 discloses all of the elements of the current invention, as discussed above, except for determining, based upon a result of the test, a responsiveness parameter including a time of occurrence of a change in a patient's responsiveness. Jung et al.’005 teaches identifying a change in a patient’s responsiveness (page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Osorio et al.'461 in view of John et al.'600 to include identifying the occurrence of a change in a patient's responsiveness based on reaction time, as taught by Jung et al.'005, since it would provide an indication as to whether the patient was becoming more or less responsive based on reaction time. Official notice is being taken that it is well known in the art to mark the time of occurrence of an important event (see for 
Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the previous test result is that of a test administered in a non-medical event status. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of the individual to ascertain a change in the individual’s reaction time (col. 1, lines 47-60, col. 2, lines 3-8). Rimland’140 further teaches determining whether or not there is a deviation from normal or accepted reaction times by comparing the individual’s current reaction time result against a previous reaction time result obtained during a “normal” period (col. 4, line 58 – col. 5, line 2). “… sampling an individual during known periods of awareness” is analagous to sampling an individual during a non-medical event. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used reaction time results of the patient taken during a non-medical event status (thus determining a “normal” reaction time for the patient in the absence of an imminent or on-going epileptic seizure) as the reaction time result which is used in the comparison of  Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 as this would allow the patient’s current reaction time to be assessed based on a known, normal reaction time. The modification to Osorio et al.’461 in view of John et al.’600 further in view of Jung et al.’005 would merely be combining prior art elements according to known methods to yield predictable results.

Regarding claim 28, the above cited sections of Osorio et al.’461, as modified by John et al.’600, Jung et al.’005, and Rimland’140, inherently disclose a non-transitory computer readable program storage unit having embodied thereon instructions that, when executed by a computer, perform the method discussed in the claim.
Regarding claim 29, the test of responsiveness comprises a test to determine the patient’s capacity to perform the purposeful response (a test of reaction time is an indication of a person’s capacity to perform a purposeful response).
Regarding claims 34 and 35, the one or more responsiveness parameters include a type of change in the patient’s responsiveness (page 2, section [0023] and page 7, sections [0059] and [0062] of John et al.’600, and page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082] of Jung et al.’005).
Claims 40, 41, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukhman’303 (US Pub No. 2010/0274303 – previously cited) in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 (US Pub No. .
Regarding claims 40 and 44, Bukhman’303 discloses a method for determining a degree of responsiveness of a patient suffering from epilepsy and for classification of seizures, the method comprising: collecting body data of the patient by an electrocardiograph device (page 3, section [0042], page 4, sections [0050-0055], page 12, section [0129], and see Figure 6, step 710); monitoring the body data for occurrences of seizures and issuing a positive output of a seizure detection based on a detection of at least one of an imminent or an on-going epileptic seizure and issuing a negative output of the seizure detection based on a lack of the detection of the at least one of the imminent or the on-going epileptic seizure (see Figures 6 and 7, and descriptions thereof); in response to one or more positive outputs of seizure detections, delivering a therapy via a therapy unit (Figure 6, step 765, and Figure 8); and in response to the occurrence of a clinical seizure, issuing a warning and logging to memory an estimate of a seizure severity (Figure 6, steps 775 and 779).
Bukhman’303 discloses all of the elements of the current invention, as discussed above, except for administering to the patient, in response to a positive output, a test of responsiveness which tests a purposeful response by the patient in response to the test. John et al.’600 teaches administering to a patient, in response to a triggering event, a test of responsiveness (reaction time test and accuracy test) which tests a purposeful response by the patient in response to the test, in order to determine how badly a patient has been affected as well as the time course of any deficits or deterioration (page 7, sections [0059-0064], page 10, section [0082]). It is noted that while section [0059] lists stroke as a type of condition where the responsiveness testing would be helpful, section [0070] also recites that the overall method would be important for seizure disorders. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bukhman’303 to include administering to the patient, in response to the positive output, a test of responsiveness, as taught by John et al.’600, since it 
Jung et al.’005 teaches identifying a change in a patient’s responsiveness (page 4, section [0049] – “For example, the device 102 may obtain an indication of decreased alertness in a user 190 in the form of output from a reaction time test function.”, page 5, section [0067], page 6, sections [0073-0075], page 7, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bukhman’303 in view of John et al.'600 to include identifying the occurrence of a change in a patient's responsiveness based on reaction time, as taught by Jung et al.'005, since it would provide an indication as to whether the patient was becoming more or less responsive based on reaction time. Official notice is being taken that it is well known in the art to mark the time of occurrence of an important event (see for example, section [0185] of Burton et al.'068 -- US Pub No. 2004/0193068 – previously cited). It would have been obvious to one of ordinary skill in the art at the time of the invention to note the time of occurrence of the change in the patient’s responsiveness in order to allow a medical professional to know what time the patient’s responsiveness changed. It is noted that in determining a time of occurrence of a change in the patient’s responsiveness, the change would inherently need to be based on a comparison of the patient’s current test result to that of a previous test result.
Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 discloses all of the elements of the current invention, as discussed above, except for the previous test results being those from a non-seizure degree of responsiveness test of the patient. Rimland’140 teaches performing a reaction time test on an individual, wherein a current reaction time result of the individual is compared to a previous reaction time result of the individual to ascertain a change in the individual’s reaction time (col. 1, lines 47-60, col. 2, lines 3-8). Rimland’140 further teaches determining whether or not there is a deviation from normal or accepted reaction times by comparing the individual’s current reaction time result against a previous reaction time result obtained during a “normal” period (col. 4, line 58 – col. 5, 
The responsiveness test taught by Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 is a reaction time test (specifically taught by John et al.’600). As evidenced by Leyde et al.’097, a typical seizure leads to a loss of attention (page 1, section [0003]). With this teaching by Leyde et al.’097, one of ordinary skill in the art would have found it obvious to use a responsiveness test that comprises a test of attentiveness, as this would allow the method of Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 to monitor the patient for a loss of attention, which is a typical symptom of having experienced a seizure. The modification to Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 would merely be substituting one known seizure related responsiveness test (test of attentiveness) for another (reaction time test) to yield predictable results. It is noted that Jung et al.’005 teaches providing a patient with a responsiveness test that tests for a patient’s attention level (page 4, section [0049], page 5, section [0068], page 6, section [0074], page 7, section [0084]).


Regarding claim 43, Official notice is being taken that it is well known in the art to determine whether a delivered therapy is efficacious or not based on a patient’s response to the provided treatment. An epileptic seizure classified as a clinical seizure indicates that a provided therapy was not efficacious in that the symptoms of a clinical seizure persisted after the therapy was provided. An epileptic seizure classified as a subclinical seizure indicates that a provided therapy was efficacious in that the symptoms of the epileptic seizure did not continue.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukhman’303 in view of John et al.’600 further in view of Jung et al.’005 further in view of Rimland’140 further in view of Leyde et al.’097 further in view of Himes et al.’603, as applied to claim 40, further in view of Almarrson et al.’581 (US Pub No. 2003/0166581 – previously cited).
.

Response to Arguments
Applicant’s arguments, filed 27 February 2021, have been fully considered and are not fully persuasive. 
Arguments regarding the prior art rejections of claims 1, 3, 4, 6, 7, 9, 11, 30, and 31 will not be addressed as these claims have been withdrawn from consideration as being drawn to a non-elected invention.
The previously applied 35 U.S.C. 112, first paragraph, rejection of the claims has been withdrawn as the Applicant has shown support in the Specification for the previously rejected subject matter. 
Applicant states several times throughout the remarks that 10 total references were utilized in the Office’s analysis, at times implying that ten references were used to reject a single claim. Ten references were not used to reject any of the independent claims, nor were ten references used to reject any of the dependent claims. Six total references were used to reject claims 12, 14, 15, 17, 18, 20, 22, 23, 26, 32, and 33 (one, Geva, which is not necessarily required to make a proper 103 rejection); four references were used to reject claims 27-29, 34 and 35; six references were used to reject 40, 41, 43, and 44; and seven references were used to reject claim 42. In response to applicant's implication that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The Examiner provided a reason, for each reference/combination, as to why a person of ordinary skill in the art would have thought to combine the references, as evidenced by the prior art, to reach the claimed invention.
Applicant’s argument against the prior art combinations is that Rimland is non-analogous art, presumably because it is not in the same field of endeavor. This argument is not persuasive because in order to be considered analogous art, a prior art reference need only meet one of the following two criteria: 1) be within the same field of endeavor as the claimed invention, or 2) be reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor). In this instance, Rimland is reasonably pertinent to the problem faced by the inventor (determining a change in a subject’s reaction time/responsiveness).
Applicant’s argument that Virag does not determine EKG body data and at least one of accelerometer, an inclinometer, a pupilometer, a face or body temperature monitor, a skin resistance monitor, a sound sensor, or a pressure sensor is not persuasive as paragraph [0113] of Virag explicitly 
Regarding the prior art rejection of claim 40, Applicant states that the combination of “Osorio et al.’461, Virag, Geva, John, Jung, Rimland, Himes, Leyde, Bukhman, and/or Almarrson do not disclose, teach, or suggest the above claim limitations because there is not a non-seizure test which is a test of attentiveness, a seizure test which is the test of attentiveness, and/or logging an estimate of seizure severity after the test are utilized”. This argument is not persuasive for the following reasons: 1) None of Osorio, Virag, Geva, or Almarrson were used to reject claim 40, 2) a test of responsiveness includes a test of attentiveness (a responsiveness test requires an individual to be paying attention; the degree of attention present will affect the degree of responsiveness), and 3) Figure 6, step 779 of Bukhman explicitly discloses logging an estimate of seizure severity. It is noted that the claim does not require the seizure severity to be logged after the tests are utilized.
It is noted that the Applicant has not traversed the Examiner’s previous assertions of Official Notice. As such, the Official Notice statements are taken to be admitted prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donoghue et al.’366 (US Pub No. 2005/0203366) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures. Giftakis et al.’877 (US Pub No. 2006/0135877) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures. Drew et al.’039 (US Pub No. 2006/0195039) teaches including temperature sensor measurements and pressure sensor measurements in a method for monitoring imminent seizures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791